office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 dmparkinson postf-139677-05 uilc date date to deputy area_counsel from marie cashman special counsel exempt_organizations employment_tax government entities tax exempt government entities cc tege eoeg ----------- police pension_plan subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend employer x - ------------------------------------- plan y - --------------------------------------- plan history - ------------------------------------------------------------------------------------------------- issue whether plan y satisfies the requirements of internal_revenue_code code sec_3121 as they relate to a retirement_system maintained by employer x an instrumentality of a political_subdivision whether employer x is liable for the hospital_insurance_tax portion of the fica_taxes imposed by code sec_3101 and sec_3311 is not a part of this analysis such determination is made pursuant to the postf-139677-05 conclusion our evaluation of the terms of plan y indicates that the plan satisfies the requirements of code sec_3121 as a retirement_system however an evaluation must also be made to determine whether employees are qualified participants in plan y the exclusion from employment under sec_3121 does not apply unless the employee is a qualified_participant of plan y at the time services are performed if an employee of employer x is not a member of plan y employer x will have a federal_insurance_contributions_act fica tax obligation with respect to that employee regardless of the plan y’s status as a retirement_system facts plan y is a defined_benefit_plan maintained by employer x an instrumentality under code sec_3121 in the year ------- plan y was composed of a plan document and a series of amendments see plan history these items constitute plan y for purposes of our evaluation plan y section ---- provides than an employee is a participant in the plan if the employee agrees to make mandatory employee contributions plan y section -----defines employee as any person who is employed by the employer but excludes any person who is employed as an independent_contractor plan y section ---------provides that the retirement benefit for a participant who retires on his normal_retirement_date is equal to of final pay at retirement multiplied by a fraction the numerator of which equals the years_of_service completed by the participant on his normal_retirement_date and the denominator of which is thus a participant accrues a benefit equal to of final pay at his normal_retirement_date on a fractional_rule basis accruing 20th of his retirement benefit for each year_of_service with the employer for an effective accrual rate of for each year_of_service plan y section -------defines plan_year of service to mean a plan_year during which an employee is a participant and completes big_number hours_of_service thus under the terms of the plan a participant will not be entitled to an annual accrual under the plan’s benefit formula unless and until that participant has earned big_number hours_of_service plan y section -------provides that final pay means the average compensation of the highest continuous months out of the last three years of employment plan section -- -----provides that compensation means a participant’s regular salary and wages paid_by the employer for a plan_year excluding overtime comp time commissions and discretionary bonuses rules of code sec_3121 see revrul_2003_46 2003_1_cb_878 postf-139677-05 it has been represented that the employer does not have any part-time or seasonal employees law and analysis code sec_3101 and sec_3111 impose the old-age survivors and disability insurance oasdi portion of the taxes under the fica upon the wages of employees paid_by employers with respect to employment sec_3101 and sec_3111 impose the medicare portion of the fica tax in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically expected from the term wages or the services are specifically excepted from the term employment code sec_3121 generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing however sec_3121 added to the code by the omnibus budget reconciliation act of and effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly-owned instrumentality who is a member of a retirement_system sec_31_3121_b_7_-2 of the employment_tax regulations provides that an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulation in a retirement_system that meets the requirements of paragraph e of the regulation with respect to that employee the exception from employment under sec_3121 is applied on an employee by employee basis therefore the determination of whether services performed by a state_or_local_government employee are excepted from employment is a two part inquiry first whether the retirement_plan at issue is a retirement_system within the meaning of the regulations under code sec_3121 and second whether the employee is a qualified_participant of the retirement_system an employer that operates a retirement_plan which by its terms is a retirement_system will generally have a fica obligation with respect to employees who are not members of the retirement_system employment_tax regulation sec_31_3121_b_7_-2 provides that an employee is a qualified_participant in a defined benefit retirement_system with respect to services performed on a given day if the employee has a total accrued_benefit that satisfies the minimum benefit requirement employment_tax regulation sec_31_3121_b_7_-2 provides that a defined benefit retirement_system satisfies the minimum benefit requirement with respect to an employee on a given day if and only if on that day the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his social_security_retirement_age that is at least equal to the annual primary insurance amount the employee would have under social_security revproc_90_40 c b postf-139677-05 provides rules relating to the minimum benefit requirements of sec_3121 for a defined benefit retirement_system section dollar_figure of revproc_90_40 provides guidance for plans using a fractional accrual rule and provides that such plans may meet the minimum benefit requirement for retirement plans using the rules in sec_3 provided that the projected normal_retirement_benefit under the plan formula is greater to or equal to the benefit described in such section sec_3 provides that where a defined_benefit_plan averages an employee’s compensation over or fewer consecutive months the plan should provide a benefit that is at least equal to of average compensation_for each year_of_service with the employer until age sec_3 b provides that a plan formula may limit the maximum period_of_service that is credited for accrual purposes but if the limit is less than the years in the case of a formula described in sec_3 the benefit formula must be increased by the ratio of years to such lower limit sec_3 a provides that a defined_benefit_plan must define compensation in a manner that meets the requirements of regulation sec_31_3121_b_7_-2 which requires that the definition of compensation be no less inclusive than the definition of the employee’s base pay as designated by the employer or the retirement_system provided such designation is reasonable under all the facts and circumstances plan y’s definition of compensation which includes regular salary and wages satisfies the requirement of regulation sec_31_3121_b_7_-2 plan y complies with the applicable_requirements of revproc_90_40 section dollar_figure of the revenue_procedure provides that a plan that averages compensation over a twelve-month period must provide a minimum benefit that is at least equal to of average compensation_for each year_of_service with the employer because plan y limits the maximum period_of_service credited for benefit_accrual purposes to twenty years sec_3 b of the revenue_procedure provides that the accrual rate must be increased by the ratio of years to years which increases the minimum accrual rate for this plan to plan y’s rate_of_accrual i sec_2 per year_of_service thus plan y provides the minimum benefit required under revproc_90_40 and also satisfies the requirements for a defined benefit retirement_system as required by employment_tax regulation sec_31_3121_b_7_-2 as indicated above whether an employee is eligible for the employment exception in sec_3121 also depends upon whether the employee is a qualified_participant in the retirement_system employment_tax regulation sec_31_3121_b_7_-2 provides that an employee may not be treated as having an accrued_benefit for purposes of determining whether the employee is a qualified_participant in a defined benefit retirement_system to the extent that such participation or benefit is subject_to any conditions other than vesting such as the requirement that the employee attain a minimum age perform a minimum period_of_service make an postf-139677-05 election to participate or be present at the end of a plan_year in order to be credited with an accrual that have not been satisfied play y contains two conditions that employees must satisfy section -----of plan y requires employees to elect to make mandatory employee contributions as a condition of plan participation and section ---- which accrues benefits on a fractional accrual rule requires an employee to complete a year_of_service in order to receive an annual_benefit accrual section -------defines a plan_year of service as a year in which a participant is credited with big_number hours_of_service thus under the terms of the plan a participant will not be entitled to an annual accrual unless and until the participant is credited with big_number hours_of_service employees of employer x will not be qualified participants in plan y for any period of employment prior to making an election to make mandatory employee contributions during that time period they will not be eligible for the exception from employment provided by sec_3121 see regulation sec_31_3121_b_7_-2 under the general_rule of employment_tax regulation sec_31_3121_b_7_-2 benefits that accrue only upon satisfaction of this big_number hour requirement may not be taken into account in determining whether an employee is a qualified_participant in the plan before the big_number hour requirement is satisfied the effect of use of a big_number rule in a retirement_system is illustrated by example following regulation sec_31_3121_b_7_-2 a political_subdivision maintains a defined_benefit_plan that is a retirement_system within the meaning of paragraph e of this section under the terms of the plan service during a plan_year is not credited unless a participant has at least big_number hours_of_service during the year benefits that accrue only upon satisfaction of this big_number requirement may not be taken into account in determining whether an employee is a qualified_participant in the plan before the big_number hour requirement is satisfied thus under the general_rule an employee is not a qualified_participant in the retirement_system for the calendar_year until the big_number hour requirement is satisfied however employment_tax regulation sec_31_3121_b_7_-2 provides for the operational use of an alternative lookback rule in general the alternative lookback rule provides that an employee may be treated as a qualified_participant in a retirement_system throughout the calendar_year if he was a qualified_participant at the end of the plan_year of the system ending in the previous calendar_year the regulation provides for_the_use_of a lookback rule in the first year_of_participation in subsequent years of participation and the last year_of_participation for example under the general_rule an employee is not treated as a member of a retirement_system that conditions participation or benefit_accrual on the performance of big_number hours_of_service until the big_number hours have actually been performed under the alternative lookback method postf-139677-05 however if the employee performed big_number hours_of_service in the plan_year ending in the prior calendar_year and the retirement_system satisfied the minimum retirement benefit requirement for the year as a result the employee may be treated as a member of the retirement_system throughout the calendar_year even if no benefit_accrual or allocation occurs during that year if the alternative lookback rule is used it must be used consistently from year to year with respect to all employees who are covered under the retirement_system if an employee is not credited with big_number hours_of_service in any year under the terms of plan y the alternative lookback rule may not be used for that employee in the next year in the first year_of_participation regulation sec_31_3121_b_7_-2 provides in part that if the alternative lookback rule is used an employee who participates in the retirement_system may be treated as a qualified_participant on any given day during his first plan_year_of_participation in a retirement_system if and only if it is reasonable on such day to believe that the employee will be a qualified_participant on the last day of such plan_year for example if it is unreasonable for employer x to believe that the newly hired employee will have big_number hours_of_service on the last day of the plan_year the newly hired employee will not be a member of the retirement_system in that year similarly in the final year_of_participation regulation sec_31_3121_b_7_-2 provides in part that if the alternative lookback rule is used an employee may be treated as a qualified_participant on any given day during his last year_of_participation if and only if it is reasonable to believe on such day that the employee will be a qualified_participant on his last day of participation for example if it is unreasonable to believe that an employee will have big_number hours_of_service by the last day of participation under the terms of plan y employee will not be a member of the retirement_system in that year we do not have the facts necessary to evaluate whether plan y satisfies these rules during the period under examination case development hazards and other considerations as indicated plan y requires employees to elect to participate and to complete big_number hours_of_service during a plan_year for benefit_accrual purposes while these conditions do not affect the status of the plan as a retirement_system they can effect whether an employee is a qualified_participant in plan y if an employee is not a qualified_participant he or she is not eligible for the exception from employment provided by sec_3121 and their remuneration for employment is subject_to fica unless another code or regulatory provision provides an exclusion the information provided for our review focused primarily on whether plan y was a retirement_system --- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ postf-139677-05 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call don parkinson of my staff at if you have any further questions
